DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract describes air compressor and the components it includes, however the abstract does not describe an improvement made by the air compressor to the art. Furthermore, the examiner suggest amending the abstract to describe the pressure gauge and it’s respective components as the pressure gauge is what is being claimed and not the air compressor.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim recites “the air compressor” in line 9, however the air compressor has not been properly introduced in the claim. 
Claim 1 recites a chamber a connector in line 4, however it appears to be a comma missing and an extra space between the terms “chamber” and “a”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chou US20160076534 (hereinafter “Chou 534’”) discloses a pen-type pressure indicator, which can be detachably connected to an air compressor for measuring the pressure of compressed air produced in the air compressor, includes a transparent tube and a slider. The slider can be moved along a first bore and a second bore of the transparent tube. The motion of the slider in the transparent tube is similar to the motion of a piston in a cylinder. The transparent tube is provided with a tapered annular surface, between the first bore and the second bore. In 
However, Chou 534’  fails to disclose a drive element including a protection unit and being accommodated in the hollow tube so as to move linearly after being pushed by compressed airs of the air compressor, such that the pressure value is indicated by using a length of movement of the drive element, the drive element including a first open segment formed on a first end of the drive 15element, a second distal segment formed on a second end of the drive element, a receiving portion defined in the drive element, a hollow extension extending out of the first open segment from a center of a bottom of the receiving portion of the second distal segment, and a protrusion formed on an inner wall of the hollow extension and having an 20air channel; an anti-leak spring received in the hollow extension of the drive element, wherein a first end of the anti-leak spring abuts against the protrusion, and a second end of the anti-leak spring contacts with the protection unit; 25a resilient element received in the receiving portion of the drive 12element and fitted on the hollow extension; a cap including a seat extending from a center of an interior of the cap, a push bolt extending from a top of the seat and formed in a cross-shaped column shape, and multiple passages defined on an outer 5wall of the cap, wherein an end of the resilient element contacts with the cap; wherein the accommodation chamber of the hollow tube has a first fixing section and a second fixing section, a diameter of which is different from that of the first fixing section, the hollow tube further includes a 10surround section defined between the 
Chou US20140216164 (hereinafter “Chou 164’”) discloses a manometer comprises a manometer body with an indicating scale with graduated markings of pressure units and a safety vent, a plunger with a annular groove and a tinted O-ring a cap mount, a primary box spring and an auxiliary box spring. By means of the tinted O-ring and the indicating scale with graduated markings of pressure units, the manometer innovatively functions as indication of air pressure measured. By means of the primary box spring and auxiliary box spring, the manometer precisely measures overall air pressure in combination of coarse air pressure variation responded by the primary box spring and fine air pressure variation responded by the auxiliary box spring. By means of the safety vent disposed on the peripheral of manometer body and the tinted O-ring on the plunger, the manometer provides a safety proactive means for input compressed air. (Fig 1-7, Paragraph 0016-0023)
However, Chou 164’ fails to disclose a drive element including a protection unit and being accommodated in the hollow tube so as to move linearly after being pushed by compressed airs of the air compressor, such that the pressure value is indicated by using a length of movement of the drive element, the drive element including a first open segment formed on a first end of the drive element, a second distal segment formed on a second end of the drive element, a receiving portion defined in the drive element, a hollow extension extending out of the first open segment from a center of a bottom of the receiving portion of the second distal segment, and a protrusion formed on an inner wall of the hollow extension and having an air channel; an anti-leak spring received in the hollow extension of the drive element, wherein a first end of the anti-leak spring abuts against the protrusion, and a second end of the anti-leak spring 

Prior arts such as Chou 534’ and Chou 164’ made available do not teach, or fairly suggest, a drive element including a protection unit and being accommodated in the hollow tube so as to move linearly after being pushed by compressed airs of the air compressor, such that the pressure value is indicated by using a length of movement of the drive element, the drive element including a first open segment formed on a first end of the drive element, a second distal segment formed on a second end of the drive element, a receiving portion defined in the drive element, a hollow extension extending out of the first open segment from a center of a bottom of the receiving portion of the second distal segment, and a protrusion formed on an inner wall of the hollow extension and having an air channel; an anti-leak spring received in the hollow extension of the drive element, wherein a first end of the anti-leak spring abuts against the protrusion, and a second end of the anti-leak spring contacts with the protection unit; a resilient element received in the receiving portion of the drive element and fitted on the hollow extension; a cap including a seat extending from a center of an interior of the cap, a push bolt extending from a top of the seat .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855